Citation Nr: 1734799	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left foot disability other than eczematous dermatitis of the left heel with removal of toenails, to include left heel calcaneal spurs, including as secondary to a service-connected disability.

2.  Entitlement to service connection for a right foot disability other than eczematous dermatitis of the right heel with removal of toenails, to include right heel calcaneal spurs and right foot bunion, including as secondary to a service-connected disability.

3.  Entitlement to an increased disability rating in excess of 20 percent for service-connected glaucoma with mild blepharitis and cataract changes of the left eye (a left eye disability).


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1963 to June 1967.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In May 2016, the Board remanded the issue of service connection for a bilateral foot disability for a VA examination with a medical opinion, as well as the issue of an increased disability rating in excess of 20 percent for the left eye disability for a VA eye examination to ascertain the current severity of the service-connected left eye disability, and subsequent readjudication of the appeals.  In July 2016 and June 2017, the Agency of Original Jurisdiction (AOJ) provided VA eye examinations.    In August 2016, the issues were readjudicated.  In consideration of the foregoing, the Board finds that there has been compliance with the Board's prior remand directives as it relates to the increased rating appeal for the service-connected left eye disability.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The service connection appeals of the left and right foot disabilities are being remanded for further development for reasons described below.

In August 2016, service connection for eczematous dermatitis of the heels with removal of toenails was granted with a 10 percent rating effective from September 25, 2007.  In August 2016, the AOJ also denied service connection for a left heel calcaneal spur, including as secondary to a service-connected disability; therefore, that issue remains on appeal and is encompassed in the now broadened issue of service connection for a left foot disability other than eczematous dermatitis of the left heel with toenail removal, to include left heel calcaneal spurs, including as secondary to a service-connected disability.  Additionally, because the record shows diagnoses of right heel calcaneal spur and a history of a right foot bunion and a 1980 bunionectomy, the issue of service connection for a right foot disability other than eczematous dermatitis of the right heel with toenail removal is on appeal, as reflected on the first page of the decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for left and right foot disabilities other than eczematous dermatitis of the bilateral heels with toenail removal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period from July 28, 2004, the service-connected left eye disability was manifested by corrected distance vision and corrected near vision of 20/100 or better with an average concentric contraction of field vision no worse than 35 degrees.



CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for the service-connected left eye disability are not met or approximated for any period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.27, 4.84a, Diagnostic Code (DC) 6013-6080 (prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the February 2006 letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran of what the evidence must show to establish entitlement to increased disability compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ posed several questions in order to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected left eye disability.   In part due to the hearing testimony, the Board remanded the increased rating in appeal for a VA eye examination to determine the current severity of the left eye disability.  No other missing evidence was identified at the hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA eye examinations in February 2006, May 2015, and June 2017.  Collectively, the VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the increased rating appeal.  The VA examiners considered an accurate history of the left eye disability as provided through interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations.  The May 2015 and June 2017 VA examiners also reviewed the record; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the examination.  For these reasons, the Board finds that the February 2006, May 2015, and June 2017 VA examination reports are adequate for rating purposes, and there is no need for further VA examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required. 

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Increased Rating Analysis

During the course of the appeal, the regulations pertaining to rating eye disabilities were amended.  73 Fed. Reg. 66,543 -54 (Nov. 10, 2008).  The new rating criteria became effective on December 10, 2008, and apply to "all applications for benefits received by VA on or after December 10, 2008." Id. at 66,544.  In this case, the Veteran applied for an increased disability rating for the service-connected left eye disability on July 28, 2004; therefore, the former (i.e. pre-amended) rating criteria are to be applied to the claim.

From July 28, 2004 to December 23, 2014, the service-connected left eye disability has been rated at 20 percent under the former criteria at 38 C.F.R. § 4.84a, hyphenated DC 6012-6080 for congestive or inflammatory glaucoma with residual impairment of field of vision.  From December 23, 2014, forward, the left eye disability is rated at 20 percent under the current criteria at 38 C.F.R. 
§ 4.84a, hyphenated DC 6013-6066 for open-angle glaucoma with residual impairment of central visual acuity; however, because the increased rating claim was filed in July 2004, the 20 percent rating for the service-connected left eye disability under DC 5275 is a protected rating, and the former eye rating criteria is applicable to the current appeal, the Board finds that the service-connected left eye disability is more appropriately rated under the former 38 C.F.R. § 4.84a, hyphenated DC 6012-6080 for the entire rating period from July 28, 2004.  See 
38 C.F.R. § 3.951 (2016).

Impairment of field of vision is rated under the criteria found at 38 C.F.R. § 4.84a, DC 6080 (in effect prior to December 10, 2008).  38 C.F.R. § 4.84a, DC 6080 (in effect prior to December 10, 2008).  

Under DC 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or rate as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, and unilaterally results in a 10 percent rating, or rate as 20/50.  Id. 

Concentric contraction of the visual field to 5 degrees, results in a 100 percent rating if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or rate as 20/200.  Id. 

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent rating, unilaterally results in a 10 percent rating, or rate as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent rating, or rate as 20/70.  Id. 

Concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral rating of 20 percent, a unilateral rating of 10 percent, or is rated as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, DC 6080, Note (2). 

According to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows. 

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field. The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2008).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for an increased disability rating in excess of 20 percent under DC 6080 for the service-connected left eye disability are not met or approximated.  At the July 2016 VA eye examination, Goldmann visual fields utilizing a III/4e test object showed the following field of vision findings (i.e., degree loss) for the service-connected left eye: 25 degrees temporally, 30 degrees down temporally, 13 degrees down, 10 degrees down nasally, 22 degrees nasally, 20 degrees up nasally, 32 degrees up, and 20 degrees up temporally.  Adding the findings together results in 172 total degrees lost.  Subtracting 172 total degrees lost from 500 degrees of normal visual field results in 328 total remaining degrees of visual field.  Dividing 328 total remaining degrees by 8 results in an average concentric contraction of 41 degrees.  The impairment of field vision demonstrated by the service-connected left eye disability at the July 2016 VA examination is consistent with the 10 percent rating criteria for unilateral visual field concentric contraction to 45 degrees but not to 30 degrees.

At the June 2017 VA eye examination, Goldmann visual fields utilizing a III/4e test object showed the following field of vision findings (i.e., degree loss) for the service-connected left eye: 44 degrees temporally, 50 degrees down temporally, 
22 degrees down, 15 degrees down nasally, 21 degrees nasally, 22 degrees up nasally, 25 degrees up, and 25 degrees up temporally.  Adding the findings together results in 224 total degrees lost.  Subtracting 224 total degrees lost from 500 degrees of normal visual field results in 276 total remaining degrees of visual field.  Dividing 276 total remaining degrees by 8 results in an average concentric contraction rounded to 35 degrees.  The impairment of field vision demonstrated by the service-connected left eye disability at the June 2017 VA examination is consistent with the 10 percent schedular rating criteria for unilateral visual field concentric contraction to 45 degrees but not to 30 degrees; therefore, an increased rating in excess of 20 percent based on visual field contraction is not warranted for any period.

As noted above, the left eye can be rated on its concentric contraction or based on an equivalent visual acuity.  In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses was the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. 
§ 4.75 (2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is rated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  The percentage rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.84a, Table V (2008).

Under Table V, a 10 percent rating is provided for impairment of central visual acuity when vision in one eye is correctable to 20/50, 20/70, or 20/100 and vision in the other eye is correctable to 20/40.  A 20 percent rating is provided for impairment of central visual acuity when vision in one eye is correctable to 20/200 or 15/200 and vision in the other eye is correctable to 20/40.  A 30 percent rating for impairment of central visual acuity is provided when vision in one eye is correctable to 10/200 or 10/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (effective prior to December 10, 2008).  In this case, the nonservice-connected right eye is considered 20/40 for rating purposes.  

Throughout the rating period, the impairment of central visual acuity of the left eye was not of the severity so as to warrant an increased disability rating in excess of 20 percent for the service-connected left eye disability.  At the February 2006 VA examination, the service-connected left eye disability demonstrated corrected distance vision of 20/40 and corrected near vision of 20/40.  At the April 2013 VA examination, the service-connected left eye disability demonstrated corrected distance vision of 20/40 or better and corrected near vision of 20/40 or better.  At the May 2015 VA examination, the service-connected left eye demonstrated corrected distance vision of 20/100 and corrected near vision of 20/100.  At the July 2016 VA examination, the service-connected left eye demonstrated corrected distance vision of 20/70 and corrected near vision of 20/70.  At the June 2017 VA examination, the service-connected left eye demonstrated corrected distance vision of 20/70 and corrected near vision of 20/70.  The degree of visual impairment 

demonstrated at each of the VA examinations is consistent with the 10 percent schedular rating criteria; therefore, an increased rating in excess of 20 percent based on impaired visual acuity is not warranted for any period.


ORDER

An increased disability rating in excess of 20 percent for service-connected glaucoma with mild blepharitis and cataract changes of the left eye (a left eye disability) is denied.


REMAND

Service Connection for a Left Foot Disability

The issue of service connection for a left foot disability other than eczematous dermatitis of the left heel with removal of toenails is remanded for a supplemental VA medical opinion.  The May 2016 VA medical opinion is inadequate because the VA examiner noted that the etiology of a heel spur was repeated damage to the bottom of the heel causing calcium deposit build-up on the bottom of the heel bone but did not discuss the significance of the Veteran's military duties including standing watch in wet environments with shoes that were sometimes too small for his feet.  For this reason, a remand is warranted.  

Service Connection for a Right Foot Disability

The issue of service connection for a right foot disability other than eczematous dermatitis of the right heel with removal of toenails is remanded for a supplemental VA medical opinion and subsequent readjudication of the appeal.  The May 2016 VA medical opinion is not adequate because the VA examiner did not address the significance of the Veteran standing watch during service in wet environments with shows that were sometimes too small for his feet, the Veteran's history of a right foot bunion, or the history of right foot surgery in 1980.  See, e.g., August 2014 VA cardiology outpatient note; January 2016 VA neurosurgery consultation note.  Also, the issue of service connection for a right foot disability was not readjudicated after the May 2016 VA examination and medical opinion were provided.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand the matter.  See Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, a remand is warranted.

Accordingly, the issue of service connection for a right foot disability other than eczematous dermatitis of the right heel with removal of the toenails is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket.  Expedited handling is requested.)

1.  Obtain a supplemental VA medical opinion from the May 2016 VA medical examiner who examined the bilateral foot disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion on the following:

(a)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current LEFT foot disability (other than eczematous dermatitis of the left heel with removal of toenails) had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should address the significance of the Veteran standing watch in wet environments with shoes that were sometimes too small for the feet as part of his military duties during service.

(b)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current RIGHT foot disability (other than eczematous dermatitis of the right heel with removal of toenails) had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should address the significance of the following: (1) the Veteran standing watch in wet environments with shoes that were sometimes too small for the feet as part of his military duties during service; (2) a history of a right foot bunion; and (3) and a history right foot surgery in 1980.

(c)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current RIGHT or LEFT foot disability (other than eczematous dermatitis with right calcaneal spur and removal of toenails) was caused by the service-connected eczematous dermatitis of the bilateral heels with toenail removal?  The examiner should explain the answer.  

(d)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current RIGHT or LEFT foot disability (other than eczematous dermatitis with right calcaneal spur and removal of toenails) was worsened beyond the natural progression by the service-connected eczematous dermatitis of the bilateral heels with toenail removal?  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should address the significance of the following: (1) a history of a right foot bunion; and 
(2) and a history right foot surgery in 1980.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


